Case 1:18-cv-O4293-VEC-OTW Document 11 Filed 01/10/19 Page 1 of 1

UNITED STATES DISTR.ICT COURT
SOUTHERN DISTR.ICT OF NEW YORK

 

MARIAH LOPEZ,
Plaintiff, 17-CV-3014 (VEC) (OTW)
-against- DECLAR.ATION OF EVAN

SCHNITTMAN IN SUPPORT

OF MOTION TO WITHDRAW
NEW YORK CITY DEPT. OF HOMELESS AS COUNSEL
SERVICES, et al.,

Defendants.

 

 

EVAN SCHNIT]"MAN, being duly sworn, deposes and states, pursuant 28 U.S.C. § 1746
the following:

l. I submit this declaration in support of my motion to withdraw as counsel for
defendant TI-IE CITY OF NEW YORK.

2. I left employment at the Office of the Corporation Counsel on or about October
lO, 2018. I am currently employed as an associate at Garbarini & Scher, P.C. and l no longer
have any involvement in this action.

3. The Office of the Corporation Counsel continues to represent THE CI'l`Y OF
NEW YORK in this action.

4. According|y, I request that the Court grant my motion to withdraw as counsel for
defendant THE CITY OF NEW YORK and that my narne and email address be removed from
the case’s official docket.

Dated: New York, New York

January 10, 2019
s/

EVAN SCHNITTMAN

